The indictment in this case is in the language of the statute. The offence is one created by statute; and where the words of the statute are descriptive of the offence, it is sufficient if the indictment follows the language of the statute. State v. Goulding, 44 N.H. 284, 287; State v. Gove, 34 N.H. 510; Com. v. Cone, 2 Mass. 135; Wharton Am. Cr. Law 364; State v. Abbott, 31 N.H. 434.
The false coin is described in the indictment as "certain pieces of false and counterfeit coin, in imitation of the silver coin current within the state by law and usage, to wit, five pieces called twenty-five cent pieces, and five pieces called dimes." This is a sufficient description. Wharton Am. Cr. Law 363; 2 Bishop Cr. Proc. 265, 266, 704; Com. v. Stearns, 10 Met. 256; State v. Mahanna, 48 N.H. 377.
To constitute the offence described in the statute, it is not necessary to prove that the defendant intended to defraud any particular person. A general intent to defraud is sufficient, and therefore the allegation of a general intent to defraud is sufficient in the indictment. The description of the offence is as full and complete as it is possible to make it from the nature of the case. The offence consists in having the false coin in possession with the intent to defraud, and proof of those facts will sustain the indictment, although it may not appear that the defendant had any definite purpose as to the way and manner of using the false coin, or an intent to defraud any particular person. The offence is fully and plainly, substantially and formally, described in the indictment, and no greater degree of certainty is required by the rules of criminal pleading or the bill of rights. Commonwealth v. Morse, 2 Mass. 128; Commonwealth v. Hulbert, 12 Met. 446; Commonwealth v. Butterick, 100 Mass. 12, 17; State v. Hastings, 53 N.H. 452, 457.
Motion to quash denied.
ALLEN, J., did not sit: the others concurred. *Page 38